McDONALD, Chief Justice.
This is a trespass to try title case filed by plaintiffs John L. Mitchell et al. against defendants H. A. Washburn, et ah, and involves a tract of land in Harris County. Defendant Lemon disclaimed in favor of defendant Washburn, asserting that he was a tenant of Washburn’s. Trial was to a jury which answered all issues submitted in favor of defendant Washburn. The trial court entered judgment on the verdict against the plaintiffs, and in favor of defendant Washburn. Plaintiffs appealed and caused transcript to be filed in the Houston Court of Civil Appeals on 19 November, 1959. No statement of facts has ever been filed. This cause was thereafter transferred to this court by order of our Supreme Court. After transfer to this court, an order was entered allowing appellant until 23 February 1960 to file brief. Appellants have filed no brief, nor requested additional time. From the foregoing it is our view that this cause should be dismissed. See Rule 415, Texas Rules of Civil Procedure. Accordingly this cause is dismissed.